 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11   A. J. BROWN,                    )     Case No. ED CV 17-2375-DOC (SP)
                                     )
12                        Plaintiff, )
                                     )     ORDER ACCEPTING REPORT AND
13                 v.                )     RECOMMENDATION OF UNITED
                                     )     STATES MAGISTRATE JUDGE
14    NANCY A. BERRYHILL,            )
      Acting Commissioner of Social  )
15    Security Administration,       )
                                     )
16                        Defendant. )
     _____________________________ )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, records
19 on file, and the Report and Recommendation of the United States Magistrate
20 Judge. Further, the Court has engaged in a de novo review of those portions of the
21 Report to which plaintiff has objected. The Court accepts the findings and
22 recommendation of the Magistrate Judge.
23 //
24 //
25 //
26 //
27 //
28
 1        IT IS THEREFORE ORDERED that Judgment be entered affirming the
 2 decision of the Commissioner denying benefits, and dismissing this action with
 3 prejudice.
 4
           March 14, 2019
 5 Dated: ___________________
 6
                                         _______________________________
 7
                                         HONORABLE DAVID O. CARTER
 8                                       UNITED STATES DISTRICT JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
